DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, 6-10, 12, 13, 15, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0206963A1) and Katakabe et al. (JP 2004221261A).
 	With respect to claims 1, 6, 8-10, 12, 26 Ho describes etching a metal nitride such as TiN, on a semiconductor substrate, with a mixture of 80% phosphoric acid, 5% acetic acid, 5% nitric acid and 10% water (paragraphs 31, 63).  This would also provide claimed 26 the composition consists of phosphoric acid, acetic acid, nitric acid and water and claim 1 of the composition is free of a potassium salt.  Unlike claimed invention and with respect to claims 8 and 9, Ho doesn’t describe the acetic acid concentration is an amount of from about 0.1 to about 4 wt%, or about 0.1 to about 3.5 wt% or from about 0.3 to about 0.7 wt% of the composition.  Katakabe describes an etching composition, for titanium nitride (paragraph 13), having an amount of acetic acid preferably 1% or less (paragraph 18).  One skill in the art before the effective filing date of the invention would find it obvious to use an amount of less than 1% including claimed ranges that are under 1wt% in light of Katakabe because they both describe a composition to etch same material including TiN, and Katakabe teaches that the organic acid including acetic acid at such concentrations provides a flatter finish surface (paragraph 18).  

 	With respect to claim 4, Ho discloses the substrate includes dielectric layer on the substrate (abs) and the composition above have the same components and concentration for each component as that of the claimed invention, therefore the method of using the same etching composition would be expected to have the same property of claimed the method does not substantially remove a dielectric material on the semiconductor substrate.
With respect to claim 7, Ho teaches the phosphoric acid concentration is 80wt%.  He doesn’t describes that the phosphoric acid is in a range of 72wt% to 76 wt%. However, since 80wt% is closed to claimed range of 72wt% to 76wt%, one skill in the art would have expected them to have the same property in the process of etching the same material of TiN.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Therefore, in the absent of unexpected results, one skill in the art would find it obvious to use an amount of phosphoric in a range including 72-76wt% in order to etch the TiN.
 	With respect to claims 13 and 15, the phosphoric acid would inherently contains Sb, As, Na, Fe impurities (please see Ishikawa US 2006/0073088 cited below, paragraphs 4, 13, 23).  Therefore, the composition would include those impurities.
 	With respect to claim 29, Ho discloses the substrate further includes aluminum oxide (paragraph 58).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Katakabe as applied to claim 1 above, and further in view of Ferstl (WO 2013/021296).
 	With respect to claims 2 and 3, even though Ho doesn’t describe rinsing and then drying the substrate after the etching step.  however, such steps are known and practiced by one skill in the art as shown here by Ferstl in modern process sequences of manufacturing devices (page 6).  One skill in the art before the effective filing date of the invention would find it obvious to rinse the etching composition and dry the substrate in order to remove etching residues and etchants from the substrate surface for the next step of manufacturing the device.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Katakabe as applied to claim 1 above, and further in view of Lee et al. (KR 20180060489A).
 	With respect to claims 18-20, Ho doesn’t describe the composition further includes about 0.0001-1 wt% of claimed metal corrosion inhibitor.  Lee describes a composition for removing titanium nitride with a composition having 0.001 to 5 wt% of corrosion inhibitors including 4-triazole, 3- aminotriazole, 5-aminotetrazole, benzotriazole, pyrazole (page 4 of the translation), which provide claimed corrosion inhibitor of formula (c).  One skill in the art before the effective filing date of the invention would find it obvious to add a corrosion inhibitor including claimed ranges in light of Lee because he teaches that they may be adsorbed on a film rather than the film to be etched and prevented from being etched (page 4 of the translation).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Katakabe as applied to claim 1 above, and further in view of Myung (KR1020130049506).
 	With respect to claim 11, Ho doesn’t describe the nitric acid concentration is an amount from about 0.3 to about 0.7 wt% of the composition.  Myung describes an etching composition for titanium nitride having nitric acid preferably from 0.1 to 2 wt% (page 2 of the translation).  One skill in the art before the effective filing date of the invention would find it obvious to further provide such nitric acid concentration, including claimed 0.3 to 0.7 wt% in light of Myung because Myung teaches such concentration would provide selectively etching of the TiN (page 2 of the translation).
	

Claims 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Katakabe as applied to claim 1 above, and further in view of Ishikawa et al. (US 2006/0073088).
 	With respect to claim 14, Ho doesn’t describe the composition includes 1-100 ppb of Sb.  Ishikawa describes a method to provide phosphoric acid that has Sb content of 200 ppb or less (paragraph 13).  It would have been obvious for one skill in the art before the effective filing date of the invention to use phosphoric acid provided by Ishikawa’s method because it would provide high purity phosphoric acid with low impurities such as Sb.
 	With respect to claims 16, 17 even though Ishikawa doesn’t describe that the Sb is greater than amount of other impurities.  Since they are impurities that are desired to be as low as possible, and without unexpected results from providing Sb impurities to be greater than other impurities, one skill in the art would find it obvious to provide a phosphoric acid with low concentrations of impurities including an amount of Sb that is greater than other impurities as long as the phosphoric acid is high purity and can be used to etch the metal with predictable results.
Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Katakabe as applied to claim 1 above, and further in view of Mizutani et al. (US 2016/0053386).
  	With respect to claims 21, 22 Ho doesn’t describe the composition includes particles of average size of about 0.1-1 um at most about 150 counts/ml of the composition.  Mizutani shows an etching composition that has phosphoric acid, nitric acid, acetic acid would include impurities such as Na, K, Ca with average particle size of 0.5 um preferably have less than 100/cm3 (abs.; tables 1, 2, paragraph 118).  One skill in the art would find it obvious before the effective filing date of the invention to limit the impurities in light of Mizutani to a low concentration such as claimed concentration since the composition would inherently have them and they are not desired to be in the composition. 
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Katakabe as applied to claim 1 above, and further in view of Park et al. (US 2013/0015471) and Schum et al. (US 2013/0228220).
 	With respect to claims 23-25, Ho doesn’t describe that the composition includes a surfactant.  Park teaches a metal etching composition wherein it includes 0.0001-0.01 wt% of a surfactant such as an amphoteric surfactant (paragraph 46), which includes dodecyldimethyl-amino-oxide as described by Schum (paragraph 64).  It would have been obvious for one skill in the art before the effective filing date of the invention to add an amphoteric surfactant in light of Park because he teaches that it would reduce a surface tension to increase etching uniformity (paragraph 46). 

Claim(s) 1-4, 6-13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo  (KR20130046065) and Matsubara et al. (US 2010/0320457).
 	With respect to claims 1, 6-12, Seo describes a method for etching a multi-metal film comprising: contacting a substrate containing Ti or Ti alloy film with a composition comprises of  35-80% phosphoric acid, 0.5-8 % of nitric acid, 2-20 % of acetic acid, the rest of water (para 70-73, claims 1, 8, 9).  Overlapping ranges are held obvious.  MPEP 2144.05.
 	He describes a potassium salt such as potassium sulfate as an optional compound (para 53).  Therefore, it is not necessarily part of the composition or claimed the composition is free of a potassium salt.
	 Unlike claimed invention, Seo doesn’t describe the etched material is a TiN.  However, TiN is a Ti alloy as shown here by Matsubara (para 37).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to etch any type of Ti alloy including a TiN material depending on the semiconductor structure being manufactured with expected results.
	With respect to claim 2 and 3, Seo discloses washing (rinsing) and drying the substrate after the etching step (para 112).
 	With respect to claim 4, Seo describes etching the metal with a photoresist mask (dielectric material) and the substrate includes glass substrate or plastic substrate (dielectric material) and the etching is tailored for the multi-metal film (para 59, 64).  Therefore, the etching process is expected to not substantially remove any of the dielectric materials since the composition contains the same compounds with same ranges of concentrations.
 	With respect to claims 18-20, Seo discloses the composition further includes a corrosion inhibitor such as aminotetrazole at 0.2 wt% (para 55, 193).
With respect to claims 13 and 15, the phosphoric acid would inherently contains Sb, As, Na, Fe impurities (please see Ishikawa US 2006/0073088 cited below, paragraphs 4, 13, 23).  Therefore, the composition would include those impurities.
Response to Arguments

Applicant’s remark about An discloses that potassium salt is an essential component is found persuasive.  The rejections under An is withdrawn.
 	Applicant’s arguments with respect to claim(s) 1-4, 6-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10961453 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
9/27/2022